DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 21, 22 and 24-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikamoto et al., US Pub. 20107/0365380.
Regarding claim 1, Mikammoto teaches a resistor (see at least figures 1A to 1D) comprising:
a resistive body 11 (resistive element; paragraph 0020) including an obverse face and a reverse face that face away from each other in a thickness direction;
a first insulator (13 and/or 17 made of resin) disposed on the obverse surface;
a second insulator 20 (epoxy resin or silicon resin; paragraph 0030) disposed on the reverse face;
a pair of electrodes (311 and 411) electrically connected to the resistive body at both sides in a first direction perpendicular to the thickness direction; and
a covering body (14a, 14b, 18a and/or 18b) formed on at least one of the first insulator (formed on the first insulator 13) and the second insulator,
wherein the covering body 14a is held in contact with at least one of the first insulator (held in contact with the first insulator 13) and the second insulator. 
Regarding claim 21, Mikamoto teaches the resistor, wherein the covering body comprises a first covering member 14a and a second covering member (17a) formed on the first covering member.
Regarding claim 22, Mikamoto teaches the resistor, wherein the resistive body is formed with a resistor slit (see figures 1A and 1B; paragraph 0029) extending throughout the resistive body in the thickness direction, and a part of the second insulator 20 is disposed within the resistor slit (see figure 1B).
Regarding claim 24, Mikamoto teaches the resistor, wherein the first covering member comprises a pair of first end faces (14a and 14b with respective end face 314a, 414b in connection with the electrodes 311 and 411, respectively; see figure 1B) spaced apart from each other in the first direction, and the second covering member comprises a pair of second end faces (18a and 18b with restive end face 318b, 418a internal to the resistor, the faces separated by a space 19; see figure 1B) spaced apart from each other in the first direction, the electrodes (311, 411) are held in contact with the first end faces (314a, 414b), respectively, and the electrode (311, 411) are out of contact with the second end faces (318b, 418a), respectively.
Regarding claim 25, Mikamoto teaches the resistor, wherein the covering body 14a (copper heat radiator plate, 398W/m∙K; paragraphs 0020 and 0036) is greater in thermal conductivity than each of the first insulator and the second insulator (epoxy resin, approx. 0.2W/m∙K; paragraphs 0031-0032).
Regarding claim 26, Mikamoto teaches the resistor, wherein the first covering member is formed with a slit 16 (see figures 1C and 1D) extending throughout the first covering member in the thickness direction, and the first covering member is divided into a plurality of regions by the slit (regions 14a and 14b).
Regarding claim 27, Mikamoto teaches the resistor, wherein the first covering member 14a is made of a material containing copper (paragraph 0036).
Regarding claim 28, Mikamoto teaches the resistor, wherein at least one of the first insulator and the second insulator contains an electrically insulating filler made of a material containing a ceramic (epoxy resin and/or ceramic powder; paragraph 0032).
Regarding claim 29, Mikamoto teaches the resistor, wherein the second covering member 17a is made of an electrically insulating material (glass epoxy; paragraph 0043) and includes a portion disposed within the slit (16 and/or 19) of the first covering member (14a, 14b 18a and/or 18b) and held in contact with the first insulator (13 and/or 17). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikamoto in view of Choi et al., US Pat. 8,026,787.
Regarding claim 23, Mikamoto teaches the claimed invention, including the electrodes configured to extend in the thickness direction.  However, Mikamoto does not teach the electrodes extending along a surface of the second insulator.
Choi teaches (see figure 4), where the electrodes 500 extending along a surface of the insulator 300 for the purpose of protecting the resistive body 200 from its environment (moisture; col. 16, lines 28-35 and col. 18, lines 25-28).
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Choi with Mikamoto, since extending an electrode along a surface of an insulator as taught by Choi protects the resistor body from moisture. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833